DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various methods for environment-dependent operation of hearing systems thereon, for example JP2005-203981.  However, the prior art of record fails to show claim 1, a method for an environment-dependent operation of a hearing system (1), which comprises the steps of: performing a training phase, which comprises the substeps of: determining values for a first plurality of environmental data of a first user of the hearing system each time for a plurality of survey times; using the values of the environmental data for each of the survey times to form respectively a feature vector in an at least four-dimensional feature space; mapping each of the feature vectors respectively onto a corresponding representative vector in a maximum three-dimensional representation space; using a spatial distribution of a subgroup of representative vectors to define a first region in the maximum three-dimensional representation space for a first environmental situation of the hearing system; specifying at least one value of a setting for a signal processing of the hearing system for the first environmental situation; performing an application phase, which comprises the substeps of: determining at an application time values for the first plurality of environmental 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699